Citation Nr: 9914875	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  92-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active service from June 1961 to May 1964 
and from May 1965 to May 1968.  This matter comes to the 
Board of Veterans' Appeals (Board) from a March 1992 rating 
decision of the Department of Veterans Affairs (VA) Winston-
Salem Regional Office (RO), which granted service connection 
for nephrolithiasis (assigned a noncompensable evaluation) 
and denied service connection for a low back disorder, 
peripheral neuropathy, and post-traumatic stress disorder 
(PTSD).  A timely notice of disagreement was filed and this 
appeal ensued.  The claims were the subject of two earlier 
Board remands in September 1994 and April 1996.  

In a September 1998 rating decision, the RO granted service 
connection for PTSD.  That decision constituted a full award 
of that benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling West v. 
Brown, 7 Vet. App. 329 (1995) and ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  Thus, the Board no longer 
has jurisdiction over the claim.  

In that same September 1998 rating decision, the RO increased 
the evaluation assigned the service-connected nephrolithiasis 
to 30 percent disabling.  In adjudicating a claim for an 
increased rating for a service-connected disability, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  Such a claim, 
therefore, remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993); Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992).  The exception to this general rule is where the 
appellant clearly expresses an intent to limit the appeal to 
entitlement to a specific disability rating.  AB, 6 Vet. App. 
at 39.  

In various statements and testimony the appellant argued for 
an increased rating for his service-connected nephrolithiasis 
without specifically identifying a target percentage.  After 
the September 1998 rating decision increased the evaluation 
to 30 percent, the RO asked him whether he agreed or 
disagreed with its decision.  He responded in October 1998, 
signing his name under a statement reading "I agree with the 
[RO]'s decision on my claim as to the increased percentage of 
the disability assigned.  I do not wish to continue my 
appeal."  He had the option to sign his name under a 
statement reading "I disagree with the [RO]'s decision on my 
claim as to the percentage of the disability.  I wish to 
continue my appeal."  He did not exercise his option to sign 
below this statement.  

The appellant's October 1998 answer clearly expressed his 
intent to limit his appeal.  His signed statement 
emphatically said he did not wish to continue his appeal for 
an increased evaluation in excess of 30 percent.  His 
representative, in an April 1999, argued that the award of a 
30 percent evaluation did not satisfy the appeal and that the 
appellant had not responded to the RO request for 
clarification of his intentions.  That is simply not the 
case, as the appellant's October 1998 response to the RO 
request is plainly associated with the claims file.  

Ambiguous statements may not act to limit an appeal.  AB, 6 
Vet. App. at 39.  In this case, however, the appellant's 
statement is unambiguous and clearly expresses his intent to 
limit his appeal with respect to the nephrolithiasis claim to 
the assigned 30 percent evaluation.  In light of these 
statements, the Board concludes that the appellant clearly 
intended to limit his appeal to a 30 percent evaluation, 
thereby depriving the Board of jurisdiction over this claim.  

For the reasons discussed above, the claims now in appellate 
status are limited to those set forth on the title page 
above.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking post-
service findings of peripheral neuropathy to service.  

2.  No competent evidence has been submitted linking post-
service findings of a low back disorder to service.

CONCLUSIONS OF LAW

1.  The claim of service connection for peripheral neuropathy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  In order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

II.  Factual Background

The June 1961 enlistment examination revealed a normal spine 
on clinical evaluation and no complaints by the appellant of 
low back pain or peripheral neuropathy.  A January 1962 
service clinical record indicates that he complained his back 
hurt for about five weeks, and the examiner discussed blood 
in his urine.  An August 1963 service clinical record showed 
he injured his back lifting an object and experienced sudden 
low back pain.  He also complained of pain radiating into the 
lateral sides of his legs.  X-ray studies were negative and 
the assessment was acute back strain.  In the March 1994 
separation examination report, the appellant did not complain 
of any back symptom; the examiner noted a history of low back 
pain without sequela and a normal spine on clinical 
evaluation.  

On May 1965 enlistment examination, the examiner noted a 
normal spine on clinical evaluation.  The appellant reported 
no complaint of back symptomatology.  A July 1965 service 
clinical record showed left lumbar strain, recurrent from a 
1962 injury.  A November 1965 service clinical record 
revealed middle back strain.  January 1968 service clinical 
records showed complaints of low back pain for two days and 
discussion of renal calculi.  On May 1968 service separation 
examination a normal spine was noted on clinical evaluation, 
and the appellant denied recurrent back pain or other back 
symptomatology.  

April 1973 private hospital records showed that the appellant 
complained of upper back pain between his shoulder blades 
that at times radiated into his low back and legs.  This pain 
bothered him for about two years.  Examination showed 
tenderness of the thoracic and lumbar spine.  Neurologic 
examination was grossly negative.  X-ray studies of the 
cervical, thoracic, and lumbar spine were negative.  It was 
noted that a physician had suggested degenerative disc 
disease.  The diagnosis was back pain, etiology undetermined, 
and degenerative disc disease.  

In July and August 1978, the appellant was admitted to a 
private hospital with a diagnosis of acute lumbosacral 
strain; he had lower lumbar spine pain of sudden onset.  He 
was placed in pelvic traction and his symptoms improved.  He 
moved about using a lumbar corset.  At hospital discharge, he 
was completely free of symptoms, except for slight aching.  

In March 1979, he was again admitted to a private hospital 
with complaints of severe pain in the lower lumbar spine 
radiating to his lower extremities.  It was noted that a 
previous diagnosis was herniated lumbar disc.  Traction was 
again used with some improvement.  A lumbar myelogram showed 
a central defect at L4-L5.  He was advised of the possibility 
of a herniated disc.  Transcutaneous stimulation appreciably 
improved his symptoms.  At discharge, he continued to have 
back pain.  

In April 1979, the appellant underwent a partial 
hemilaminectomy exploration L4-L5 on the right side and 
decompression of L5 nerve root on the right side at a private 
hospital.  The preoperative diagnosis was herniated lumbar 
disc L4-L5, but the postoperative diagnosis was no definite 
herniated disc seen.  

A May to June 1979 private hospital report indicated that the 
appellant started having severe pain in the back and lower 
spine after he had used his back without support.  A 
diagnosis of acute lumbosacral strain was made.  
Neurologically he was intact and x-ray studies did not show 
any significant abnormality.  He improved with bedrest, 
sedation, and traction.  At discharge he had no pain in his 
back and was using a lumbosacral corset.  

A December 1989 private psychiatric examination report noted 
a history of back surgery in 1971.  

A February 1990 private clinical record indicated that the 
appellant had severe back and flank pain similar to previous 
incidents when he had passed renal stones.  Also noted was 
the history of lumbar disc disease.  

An October 1991 private electromyography study report 
indicated that the appellant's arms went numb when driving or 
resting on a lectern.  The study was to rule out cervical 
radiculopathy.  The interpretation was normal.  

VA medical examination in December 1991 showed that the 
appellant had a history of ruptured disc in the low back in 
1970 and no symptoms since surgery.  It was noted that he 
complained of a loss of feeling and use of his arms and 
hands.  Examination revealed no neurological abnormalities.  
The diagnoses included postoperative lumbar degenerative disc 
disease, without sequela, and peripheral neuropathy, not 
found.  

February 1993 private hospital records showed that the 
appellant complained of pain in his back and left flank.  The 
examiners discussed the symptomatology in relation to his 
kidney colic.  

Records associated with a private hospitalization from July 
to August 1993 showed the appellant complained of left flank 
and back pain, which examiners first believed was due to 
recurrent kidney colic.  He was treated for kidney stones, 
but an examiner noted the history of lumbar surgery with 
current complaints of back pain radiating into the groin, but 
not the lower extremities, which he felt was atypical of 
kidney colic and might be compatible with degenerative disc 
disease or nerve root irritation.  X-ray study of the lumbar 
spine revealed no evidence of fracture, dislocation, 
spondylothsis or spondylolisthesis, intact sacroiliac joints, 
paravertebral soft tissues within normal limits, and normal 
disc spaces.  He was thereafter provided thoracic and lumbar 
facet blocks which did not relieve the pain.  

A November 1993 private hospital record, primarily concerning 
cardiac symptomatology, noted a past medical history that the 
appellant reportedly had back surgery after "a paratrooping 
accident."  

A December 1997 VA neurologic examination report revealed 
that the appellant said he no longer had any pain or 
significant discomfort in his back since surgery in the 
1970s.  He denied any numbness or weakness in the lower 
extremities, and no tingling or paresthesias.  Examination 
showed a normal gait and sensation.  The diagnosis was 
history of back pain, currently in remission for a number of 
years, and without current neurologic complaint related to 
any back condition.  

A December 1997 orthopedic examination showed limited range 
of motion of the lumbar spine and a reduction in sensation.  
X-ray studies showed early degenerative changes.  The 
diagnosis was recurrent lumbosacral pain secondary to 
protruding lumbar disc by history, asymptomatic at this time.  
The examiner filed an addendum to the report in April 1998, 
stating that on reviewing the service medical records he felt 
the appellant sustained acute lumbosacral strain in service.  
He opined that there was no causal connection between the 
injury sustained in service and the 1979 lumbar surgery.  

In a July 1998 addendum to the December 1997 VA neurologic 
examination report, the examiner noted that earlier 
examination had failed to illustrate any current neurological 
findings.  The examiner suggested that the findings, coupled 
with the "unimpressive" orthopedic findings, did not 
document current symptomatology.  

III.  Analysis

The record indicates that the appellant has a current low 
back disorder; the December 1997 VA orthopedic examination 
diagnosed recurrent lumbosacral pain secondary to a 
protruding disc.  Although the December 1997 VA neurologic 
examination and July 1998 addendum do not show current 
neurologic complaints, as recently as 1993 the appellant was 
provided thoracic and lumbar facet blocks to relieve pain.  
Based on this and earlier evidence of neurologic symptoms, 
the Board concludes that the record demonstrates a current 
neurological disorder for purposes of the first element of a 
well-grounded claim.  See Caluza, 7 Vet. App. at 506.  Also, 
the service medical records document a back injury and pain 
radiating to the lower extremities, which along with his 
contentions satisfy the second element of a well-grounded 
claim.  See id.  

As for the third element of a well-grounded claim, the record 
must include competent medical evidence linking the current 
low back disorder and neurologic symptoms to service.  
Unfortunately, the record is silent as to such a 
relationship.  A number of clinical records show treatment 
over the years since service but provide no discussion of the 
etiology of the symptoms and disorders.  These records 
include the March through July 1979 private hospital records, 
the February 1990 private clinical record, the October 1991 
private electromyography study report, the February through 
August 1993 private hospital reports, and the December 1997 
VA orthopedic and neurologic examination reports.  As these 
documents illustrate contemporaneous treatment or symptoms 
and do not link them to service, they do not constitute 
competent medical evidence of a causal relationship.  

The remaining evidence, while in some way discussing the 
etiology of the disorders, does not link them to service.  
The clinical evidence temporally most close adjacent to 
service is the April 1973 private hospital records, prepared 
about 5 years post service separation.  The examiner there 
reported that the appellant said his back pain had bothered 
him for about two years, placing the onset in 1971, still 
about 3 years after service.  The records do not, therefore, 
point to service or the in-service injury as the cause of the 
symptoms noted at that time.  

Five years thereafter, the examiner in July and August 1978 
diagnosed acute lumbosacral strain, with pain of sudden 
onset.  The fact that the diagnosis was for acute lumbosacral 
strain, and that the symptoms were of sudden onset, do not 
point to service a decade or more earlier as the source of 
such low back complaints.  

The December 1989 private psychiatric examination report 
noted a history, apparently provided by the appellant, of 
back surgery in1971.  The December 1991 VA examination showed 
a history, again presumably provided by the appellant, of a 
ruptured disc in 1970.  The record illustrates back surgery 
in 1979.  The November 1993 private hospital record noted a 
past medical history of back surgery following "a 
paratrooping accident" that, by its phrasing, may refer to 
military activity.  Even if the Board accepted the factual 
bases of the records, this evidence does not constitute 
competent medical evidence of a link to service for three 
reasons.  First, this history traces the disorder to 1970 or 
1971, about two to three years after the appellant's 
separation from service.  Second, the service medical records 
indicate that the back injury in service was due to a lifting 
injury rather than a paratrooping injury.  Third, this 
evidence was provided by the appellant and represents 
information simply recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent these clinical reports based a finding on a recitation 
by the appellant of his own medical history, the information 
is not probative evidence as to the etiology of the disorder.  
As the evidence is not probative, it cannot form the basis of 
competent medical evidence.  

Finally, the April 1998 addendum to the December 1997 VA 
orthopedic examination report and the July 1998 addendum to 
the December 1997 VA neurologic examination report fail to 
set forth any link between the current disorders and active 
service.  Rather, the orthopedic examiner specifically 
dismissed any such relationship, and the neurologic examiner 
refused to speculate as to any relationship in the absence of 
any current neurologic complaints by the appellant.  

The appellant argues to the contrary that there is a 
relationship to service.  Generally, statements prepared by 
lay persons, who are ostensibly untrained in medicine, cannot 
constitute competent medical evidence to render a claim well 
grounded.  A layperson can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu, 2 Vet. 
App. at 494-95.  The record does not indicate that the 
appellant possesses the requisite expertise to render the 
medical opinion necessary to satisfy the requirements of a 
well-grounded claim.  

IV.  Conclusion

For the reasons discussed above, the Board concludes that the 
claims of service connection for peripheral neuropathy and a 
low back disorder are not well grounded.  Because they are 
not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

In the April 1996 remand, the Board stated that the claims 
were well grounded, thereby providing assistance to the 
appellant in the development of facts pertinent to the claim.  
By here deciding that the claims are not well grounded, the 
Board explicitly contradicts the earlier conclusion.  The 
facts presented, however, now support this decision.  Any 
assistance provided by VA was in excess of that otherwise 
required.  The appellant has not been prejudiced by this 
additional assistance; in fact, he has received assistance 
beyond that to which he was otherwise entitled.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998) (duty to assist does not 
attach until a well-grounded claim has been submitted).  See 
also Grottveit, 5 Vet. App. at 93;
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a 
claim for VA benefits.  Robinette, 8 Vet. App. at 75-76.  

In this case, VA fulfilled its obligation under § 5103(a) in 
the July 1992 statement of the case and the September 1995 
and September 1998 supplemental statements of the case, in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence linking 
peripheral neuropathy and a low back disorder to service.  
The Board also informed him in the September 1994 and April 
1996 remands and the RO's resulting actions of the need for 
specific information.  Furthermore, by this decision, the 
Board informs the appellant of the evidence which is lacking 
and that which is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  

Entitlement to service connection for a low back disorder is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

